                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

BRIAN JERMAINE DODSON #308329,                   )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )       NO. 1:18-cv-00058
                                                 )
CHERRY LINDAMOOD, et al.,                        )       JUDGE CAMPBELL
                                                 )       MAGISTRATE JUDGE FRENSLEY
     Defendants.                                 )

                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

62), which was filed on August 21, 2020. Through the Report and Recommendation, the

Magistrate Judge recommends that Defendant Tony Parker’s Motion for Summary Judgment

(Doc. No. 53) be granted. Plaintiff has not responded to Defendant’s Motion for Summary

Judgment. On September 17, 2020, the Court received Plaintiff’s objections to the Report and

Recommendation. (Doc. No. 64).

         Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.

(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting

the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).




     Case 1:18-cv-00058 Document 71 Filed 02/11/21 Page 1 of 2 PageID #: 529
       As an initial matter, Plaintiff’s objections do not directly challenge the reasoning of the

Report and Recommendation. Plaintiff’s only specific objection to the Report and

Recommendation is to the Magistrate Judge’s finding of fact that “[s]ince at least April of 2017,

Mr. Dodson alleges that he has suffered from excruciating daily headaches accompanied by visual

disturbances starting from when he was housed at the Morgan County Correctional Facility.” (See

Doc. No. 64 at 1 (citing Doc. No. 62 at 2)). Plaintiff objects to this finding on the basis that the

referenced headaches and visual disturbances have been going on since before April 2017. (See

id.). However, Plaintiff has not demonstrated that this objection undermines the Report’s

conclusions. The rest of Plaintiff’s objections fail to direct the Court to specific factual or legal

errors he alleges the Magistrate Judge committed in making his determination. Objections which

do not identify an error are meritless. See Howard v. Sec. of Health & Human Servs., 932 F.2d

505, 509 (6th Cir. 1991). Thus, Plaintiff’s objections do not provide a basis to reject or modify the

currently pending Report and Recommendation.

       Having reviewed the Report and Recommendation and fully considered Plaintiff’s

Response (Doc. No. 64), the Court concludes that Plaintiff’s objections are without merit and the

Report and Recommendation (Doc. No. 62) should be adopted and approved. Accordingly,

Defendant’s Motion for Summary Judgment (Doc. No. 53) is GRANTED.

       It is so ORDERED.

                                                      ________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 2

    Case 1:18-cv-00058 Document 71 Filed 02/11/21 Page 2 of 2 PageID #: 530
